Citation Nr: 0509961	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for an acquired sleep 
disorder.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1975 to July 
1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

In March 2004, the Board remanded the case for extensive 
development of the record.  The development has now been 
completed; the case continued to be denied; a comprehensive 
SSOC was issued; and the case has been returned to the Board 
for further appellate review.  

In a document signed in July 2003, the veteran indicated that 
he no longer wanted a hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor has not been 
corroborated by service records or other credible evidence.

4.  Medical experts opine that the veteran does not have a 
diagnosis of PTSD.

5.  The veteran does not have major depression of service 
origin.

6.  Any pre-service personality disorder did not increase in 
severity or change it's underlying pathology in or as a 
result of service.

7.  The veteran's current sleep problems, not an acquired 
sleep disorder as such, are due to his circumstances and 
personality problems and not of service origin. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2004).

2.  An acquired psychiatric disorder including major 
depression is not the result of service.  38 U.S.C.A. 
§§ 1110, 1111, 1132, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2004).

3.  An acquired sleep disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The case 
was remanded for specific and detailed development with 
regard to the veteran's claimed PTSD and he has been asked to 
provide additional details, some of which he provided.  The 
appellant has indicated that he is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit his claim.  
The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issues at present without detriment to the due process 
rights of the appellant.  

There may be additional evidence available.  However, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  

Further development and further expending of VA's resources 
are not warranted.  Any "error" (of which there is none) to 
the appellant resulting from this Board decision does not 
affect the merits of his claim or his substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 
(2004).


Service Connection:
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder, such as psychosis, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2004).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997). 

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis. 38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id.; Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The corroboration may be 
by service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In Doran, a veteran's 
service records had been lost due to fire; however, his 
account of in-service stressors was corroborated by 
statements from fellow servicemen.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file 
(DA Form 20) and her discharge (DD Form 214), does not show, 
that she participated in combat.  In addition, the claimed 
stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. 
§ 3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborated the 
stressor incurrence.  And that a veteran's statement 
regarding a non-combat inservice assault is certainly lay 
evidence which must be considered in adjudicating a PTSD 
claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be 
provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran  
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in-
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-
7346, May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Factual Background  

On the veteran's entrance examination dated in November 1975, 
he reported that he had experienced a head injury.  On 
inquiry, he indicated that he had been seen at the Everett 
hospital for the accident in September 1974 at which time he 
had a cut about his right eye.  The examiner found a scar in 
that area and described it as the only residual.  There was 
no mention of any prior episodes with the law.

On an "out processing" examination conducted at the 
Disciplinary Barracks at Ft. Leavenworth, KS, in July 1977, 
he checked a history of frequent trouble sleeping; he also 
said that he had been injured in a car wreck which resulted 
in a scar over his right eye.

Otherwise, there is no in-service evidence of complaints or 
clinical findings or diagnoses of any acquired sleep 
disorder.

Service medical and personnel records are in the file; much 
of the latter file relates to various disciplinary 
infractions and punishments as a result thereto.  

The veteran filed his initial claim for compensation on a VA 
Form 21-526, in 2001.  He stated on his application that he 
was a veteran living on the streets and homeless and was 
presently in jail.  He reported that he was a victim of the 
crime of assault by other inmates by means of aggression, and 
raped, in Ft. Leavenworth, KS in 1976, and a victim of a 
stabbing attack in Everett, WA in 1980 [which would have been 
after service].  He said he was pretty depressed and most of 
the time unable to function as an employee anywhere.  He was 
taking medications for depression and sleep disorders.  He 
said that because of the knife attack he was unable to 
function normally physically.  

In responding to questions as to the details of the 
disability for which he was claiming compensation, he said 
that his PTSD was a result of the rape and beatings that took 
place in September 1976; that he had not been treated out of 
fear of reprisal, and he then stayed quiet.  He repeated that 
his physical disability was due to a stabbing which occurred 
in 1980 and for which he had been seen in an emergency room 
and treated for 5 days. 

On a VA Form 21-4142, filed in February 2001, the veteran 
reported that he had been in the Inverness Jail since 
December 5 to date and had been treated there for various 
disabilities.  He again reiterated that his disabilities 
started during his time in the service and military prison, 
and had continued to date.  

Extensive treatment records are now in the file from penal 
institution(s) dated from 2000 to 2002 reflecting that the 
veteran was seen for depression and trouble sleeping.  One 
notation from December 2000 was to the effect that he had had 
problems sleeping and deep depression and low self esteem and 
had experienced this off and on for about 6 years.  Another 
notation was that he had been depressed, and had some back 
pain due to a stabbing wound.  He felt hopeless and down and 
had made two suicide attempts, one an intentional heroin 
overdose and the following night tried to hang himself in 
September 2000.  He also had chronic arthralgias and 
depression. 

Treatment records during incarceration from 2000 have shown 
problems sleeping associated with depression and arthralgias.  
Diagnosis has been made of dyssomnia.

A notation in February 2001 was to the effect that he had 
been in prison most of his life and had never been able 
to"work it out on the outside"; it was observed that 
"alcohol always took him back down".  He said he thought he 
needed to be in prison to live.  His 12 year old daughter had 
recently sought him out, never having seen him before, and 
wanted to be a part of his life, and he said he was really 
ashamed of what he had done and was in a lot of pain.  

On another notation in February 2001, he said that he had 
never told anyone but he had been abused when he was 18.  
Still another February 2001 notation was to the effect that 
he had experienced childhood trauma and had PTSD symptoms.  

In a notation in March 2001, the veteran reported that he had 
had increased memories of assaults (implied as sexual 
assaults) while in a military barracks in Alaska in 1976-7.  
He reported an extensive history of incarceration.  He tried 
to keep busy when in prison.  Outside, he reported alcohol to 
be his primary drug of choice and said he smoked cannabis 
several times in the prior several months.  He felt that the 
alcohol use was not out of hand but that he was going through 
withdrawal when incarcerated.  One notation in March 2001 was 
that PTSD was to be ruled out.  Final overall diagnoses were 
alcohol dependence; depressive disorder, not otherwise 
specified; PTSD; and dyssomnia, not otherwise specified.

In correspondence from the veteran dated in January 2003, he 
named the individual who had assaulted him in the 
disciplinary barracks at Ft. Leavenworth.  He denied that his 
sleep disorder had improved.  He was unable to recall the 
name of the sergeant who could verify the incident, but 
indicated that they had talked a lot.

The veteran reiterated the name of the individual who 
purportedly assaulted him in service in his Substantive 
Appeal, a VA Form 9, dated in June 2003.  He alleged that the 
sexual assault brought on the sleep disorder and depression 
which in turn caused his PTSD.

Pursuant to the Board's remand, the veteran underwent 
extensive VA examinations and testing in April and May 2004 
at a penal facility, results from which are in the file.  The 
report, which is extensive and comprehensive, dated in May 
2004, reflects that the veteran gave a lengthy history of 
assault in service.  

In summary, the examiner noted that prior to age 15, the 
veteran had met the criteria for Childhood Conduct Disorder 
evidenced by a history of frequent stealing, fighting and 
running away.  After age 18 he demonstrated behavior which 
confirmed a diagnosis of Adult Antisocial Personality 
Disorder.  (emphasis added)

Specifically, the examiner further opined that: 

(a)fter age 18 he demonstrated 
behavior(s) which confirm a diagnosis of 
Adult Antisocial Personality disorder.  
He has demonstrated a pervasive pattern 
of disregard for and violation of the 
rights of others as indicated by 
repeatedly failing to conform to social 
norms with respect to lawful behavior 
including arrests for selling drugs in 
the military and multiple other crimes 
for which he has spent 24 years of his 
adult life in prison.  He entered the 
army as an alternative to being 
incarcerated for crimes committed as a 
teenager.  He was arrested in the army 
for selling marijuana and hallucinogens.  
After he was discharged from the army, he 
has been sent to prison at least 6 times 
for a variety of crimes related to 
burglary, robbery involving use of a 
weapon, drugs and parole violations.  He 
has demonstrated impulsivity, failure to 
plan ahead, and deceitfulness and has 
been 'sent to the hole" at least 3 times 
while in prison.  

The anti-social behaviors noted above 
existed prior to, during and continued 
after military service and have been 
present at times when there was no 
evidence of a mood or anxiety disorder.

The examiner noted that the veteran said that his first 
psychiatric hospitalization was in 1980 at the Snohomish 
County jail but this was apparently not documented.  He was 
said to now being treated in prison for depression with 
psychotic features.  He was being given medications to help 
him sleep.  He complained of depressed mood, lack of drive, 
apathy, and said he had regular panic attacks, none of which 
were documented in prison records nor were the diagnostic 
criteria for a diagnosis of PTSD.

In conclusion, the examiner opined that

The veteran does not suffer from PTSD.  
Apart from whether there is evidence that 
the alleged Ft. Leavenworth assault 
occurred, a thorough examination of the 
veteran indicates that sufficient 
criteria for diagnosis of PTSD are not 
present  The veteran does report an 
alleged stressor and also reports 
recurrent dreams of this event.  He does 
not however exhibit any avoidance 
phenomena or arousal phenomena as 
required for the diagnosis of PTSD.  
(emphasis added)

The examiner further opined that:

(h)e is being treated with an anti-
psychotic and a sedative anti-depressant 
for diagnosis of depression but his 
mental status examination and history did 
not indicate the presence of 5 or more of 
the diagnostic criteria required for 
major depression.  He reports chronic 
depression and insomnia but does not 
exhibit other diagnostic criteria for 
major depression.

The examiner noted that it was quite common for persons with 
anti-social personality disorder to report multiple somatic, 
anxiety, depressive or psychotic symptoms.  He cited texts to 
support that position.  He further reported that these 
symptoms were often accentuated by the individual being 
placed in a confined setting such as a prison where adherence 
to rules is strongly enforced.

He concluded that:

(t)herefore it is my opinion that the 
veteran's primary diagnosis is anti-
social personality disorder and that he 
does not meet diagnostic criteria for 
PTSD.  He does have partial symptoms of 
other disorders, but he does not meet 
criteria for a diagnosis of PTSD, 
depression, panic disorder or any other 
psychiatric disorder except for substance 
abuse from which he is now in forced 
remission.  Further there is no evidence 
that he developed or met diagnostic 
criteria for any psychiatric disorder 
while (on) active duty apart from anti-
social personality disorder and substance 
abuse.  (emphasis added)

Since the examination, letters have been sent to the veteran 
requesting additional information of the alleged in-service 
assault so that further development might be accomplished.  
There is no response in the file.

Analysis

The Board would note that considerable effort has been made 
by the RO and other agents to acquire all possible evidence 
that would benefit the veteran's case.  The case was remanded 
for that purpose.  Although there has been difficulty in 
supporting his stressor allegations, including his failure to 
respond further, as will be addressed below, this is no 
longer particularly relevant to the case.  As for other 
development, this, to great extent, has been entirely 
productive.  The psychiatric evaluations now in the file are 
concise, clear and unequivocal and quite comprehensive.

Given the information now of record, it is difficult to 
ascertain all that happened to the veteran before or even in 
service.  He obviously had a difficult childhood and was in 
trouble with the law prior to, and at the time of his service 
entrance.  He continued to have legal troubles in service and 
was incarcerated and disciplined on numerous occasions.  For 
that matter, he has not had an easy life since service, 
although it might be noted that most of his problems and 
resultant incarcerations which cause greater problems due to 
the confinements, have been a result of his own actions.  

He has himself opined that the alleged in-service sexual 
assault brought on the sleep disorder and depression which in 
turn caused his PTSD.  However, none of these conclusions are 
independently confirmed by those with expertise to do so, and 
the veteran is not trained in medicine or otherwise qualified 
to render such a conclusion.  See Espiritu, op. cit.

He may or may not have been assaulted while in prison at Ft. 
Leavenworth or when he was stationed in Alaska.  Given all 
else that has occurrred during his life, it would not be 
entirely unbelievable.  Nonetheless, there is no evidence in 
that regard other than his own allegations to support that 
nor are any of the collateral requirements for supporting 
such an alleged stressor met.  He has not responded to recent 
requests for additional information so that the collateral 
details of the assault could be pursued; but it is also not 
shown that this would be of any benefit to his claim since he 
does not have a diagnosis of PTSD as a result of such alleged 
incident.

In any event, psychiatric evaluations have definitively 
concluded that he primarily has manifested a personality 
disorder prior to, during and since service.  And, as noted 
in the above citations including the General Counsel Opinion, 
while it would be remotely possible to aggravate such a 
problem given significant enough circumstances in service, 
that has not been shown to be the case herein.  There is 
simply no evidence that, whatever happened to the veteran in 
service, it served either to increase the symptoms of any 
pre-existing personality disorder or precipitate any new 
acquired mental health problems.  

The veteran does not meet the criteria for a diagnosis of 
PTSD, regardless of the alleged stressors.  His treatment for 
PTSD symptoms has been effectuated in prison but this does 
not relate to the confirming of a diagnosis.  And should he 
be otherwise confirmed now as having PTSD, there is nothing 
to support that it is in any way related to strssors from 
service.  

While he had one complaint of trouble sleeping in service, 
this was not reflective of any chronic problem and occurred 
while he was incarcerated and admittedly concerned at his 
state of affairs.  He has more recently dated his sleep 
problems to 6 years before a 2000 interview.  This would date 
them to circa 1994, some 15 years after separation from 
service, and without any associative relationship thereto. 

Moreover, he does not have any other acquired psychiatric 
disorder to include major depression which is in any way 
associable with service.

His claimed sleep disorder is not an acquired problem but 
merely secondary to depression or other symptoms of his 
personality structure.  In any event, the symptoms in service 
and since are associated with symptoms, but not diagnostic, 
of anxiety or depression.  Since he virtually remains on a 
continuing basis within the prison system, and himself admits 
that he may have trouble functioning outside, this would seem 
to be a naturally depressing circumstance with which he is 
all too personally familiar but which is not reasonably shown 
to be other than entirely unrelated to anything of service 
origin.

There is no doubt raised in the case which would require 
resolution in his favor.  Service connection is not warranted 
for PTSD, major depression and/or an acquired sleep disorder 
as being in any way related to service.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for major depression is 
denied. 

Entitlement to service connection for an acquired sleep 
disorder is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


